DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claim 1 is pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figures 2-4 are not clear (i.e. figures 2-4 are blurry).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Lines 3 and 18 recite the abbreviation “t-SNE”. The reference to the abbreviation is not indicated preceding the definition of t-distributed stochastic neighbor embedding in line 2.  To avoid ambiguity in the claim, an abbreviation should be recited immediately subsequent to its definition.

The appropriate articles of “a”, “an” or “the” are missing preceding the following limitations:
“t-SNE” in line 3
“industrial process” in line 4
“two-dimensional features” in line 6
“mean (·)”; “mean value”; and “std (·)” in line 16 
“calculation standard deviation” in lines 16-17
“standard t-SNE” in line 18
“least square method” in line 26
“PCA” in lines 31 and 56
“load matrix” in line 35
“two-dimensional features” in lines 44-45
“kernel function” in line 53

Lines 5-6 includes the grammatical error “… by principal component analysis (PCA); two-dimensional features …”.  The conjunction “and” appears to be missing between “… by principle component analysis (PCA)” and “two-dimensional features”.  

Claim 1 includes multiple periods in the claim (i.e. “A. offline modeling stage” (line 10) and “B. online monitoring stage” (line 49)); there should be only one period in the claim (i.e. the punctuation at the end of the claim).

Line 11 includes the grammatical error “… historical data … are …”.  Suggested claim language: “… historical data … is …”; and has been interpreted as such for the purpose of examination. 

Line 26 includes the punctuation error of a semicolon subsequent to “at least square method”.  Suggested claim language “at least square method:”.

Line 31 includes the punctuation error of a semicolon subsequent to “PCA”.  Suggested claim language “PCA:”.

There is an extra space between “the feature” and “yi” in line 43
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors as further detailed below.

Claim 1 recites the following limitations which lack sufficient antecedent basis for the limitations in the claim:
“the process” in line 1
“the specific steps” in line 9
“the number of variables” in line 12
“the standardized calculation formula” in line 12
“the calculation formula” in line 19
“the matrix Ky” in line 30
“the final required two-dimensional feature Y” in lines 30-31
“the square Mahalanobis distance” in lines 36 and 37-38
“the 95% confidence limit” in line 37
“the fault monitoring control limit” in line 38
“the kernel density estimation” in line 39
“the statistical calculation formula” in line 39
“the mean value” in line 43
“the feature yi” in lines 43 and 57
“the formula of the ellipse control limit” in line 45
“the range” in line 59
“the value of statistics” in line 60
“the control limit” in line 61
“the perspective of quantification” in line 62

The following variables are not defined in claim 1; hence the claim is rendered indefinite:
“mean (x)” and “std(x) in formula (1) of line 14
“mean (·)” and “std (·)” in line 16
“X’” in line 18
the variables of formula (2) of line 22
the variables of formula (3) of line 24
the variables of formula (4) of line 4
“P” in lines 33 and 56
the variables of formula (6) of line 41
the variables of formula (7) of line 47
“xnew,k” in line 51
“x’new,k” in line 51
“kx,i” in lines 54 and 55
yi in lines 56
“ky,i” in lines 55 and 56

The following limitations of claim 1 recite formulas subsequent to a respective process/action, however the claim fails to include a connection between the respective process/action and a subsequent formula (i.e. the following limitations merely define formulas without indicating they are used to perform any process/action).  Thus, the claim is rendered indefinite since it is unclear as to whether or not the following formulas are needed to perform any process/action:
“the standardized calculation formula is as follows:” in lines 12-14
“the calculation formula is as follows:” in lines 19-22
“the statistical calculation formula is as follows:” in line 39-41
“the ellipse control limit is as follows:” in line 45-47

Claim 1 recites merely recites a bi-kernal mapping formula (i.e. “bi-kernel mapping: ky,i = W ∙ kx,i”) in line 55, the claim is unclear as to whether a calculation is actually being performed as part of an online monitoring stage; hence, the claim is rendered indefinite.

The limitation of “a low-dimensional feature YtSNE of X” in line 18; and “a kernel matrices of … YtSNE” in line 19 is defined as two disparate values in claim 1; hence, the claim is rendered indefinite.

Examiner’s Note: The claim is replete with grammatical errors and indefinite claim language. The Applicant is encouraged to carefully review the claim for any further issues that were inadvertently omitted by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to fault monitoring systems.

U.S. Patent Publication No. 2008/0082297 A1 discloses a system and method of monitoring and diagnosing on-line multivariate process variable data in a process plant.

U.S. Patent Publication No. 2008/0082302 A1 discloses methods and systems to detect abnormal operations in a process of a process plant include collecting on-line process data.

U.S. Patent Publication No. 2019/0369607 A1 discloses real-time performance monitoring and analytics of real-time data generated by process plants and process control systems.

U.S. Patent Publication No. 2021/0325842 A1 discloses a process monitoring device includes a data collector, a statistic calculator and a comprehensive statistic calculator. 

U.S. Patent Publication No. 2022/0044124 A1 discloses a convolution self-encoding fault monitoring method based on batch imaging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117